TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00180-CV


Carla B. Biede, Executrix of the Estate of Antonia T. Rogers, Appellant

v.

Elyse E. Rogers, Dependent Administrator of the Estate of Paul W. Rogers, Appellee




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 87,375, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Carla B. Biede, Executrix of the Estate of Antonia T. Rogers, has filed an unopposed
motion to dismiss this appeal, stating that the order she intended to appeal has been vacated.  We
grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   April 30, 2008